Case 19-34054-sgj11 Doc 497 Filed 03/03/20   Entered 03/03/20 10:21:42   Page 1 of 9




                                                       3/02/2020
                         Case 19-34054-sgj11 Doc 497 Filed 03/03/20           Entered 03/03/20 10:21:42           Page 2 of 9




                                                                                                   Monthly Operating Report
                                                                                                                   ACCRUAL BASIS-1

   CASE NAME:                                                        Highland Capital Management, LP

   CASE NUMBER:                                                      19-12239-CSS

Comparative Balance Sheet
(in thousands)


                                                                          10/15/2019          12/31/2019 (6)                1/31/2020 (6)

   Assets

           Cash and cash equivalents                                             2,529                   9,501                      7,645
           Investments, at fair value (3)                                      232,620                 235,224                    240,649
           Equity method investees (3)                                         161,819                 174,815                    174,893
           Management and incentive fee receivable                               2,579                   1,895                      2,913
           Fixed assets, net                                                     3,754                   3,521                      3,441
           Due from affiliates (1)                                             151,901                 146,245                    146,818
           Reserve against notes recievable                                                            (57,963)                   (57,963)
           Other assets                                                         11,311                  10,986                     10,842
   Total assets                                                       $        566,513       $         524,224          $         529,238


   Liabilities and Partners' Capital

           Pre-petition accounts payable (4)                                     1,176                   1,079                      1,620
           Post-petition accounts payable (4)                                      -                       961                        153
           Secured debt:
                 Frontier                                                        5,195                   5,195                      5,195
                 Jefferies                                                      30,328                  30,020                     29,950
           Accrued expenses and other liabilities (4)                           59,203                  66,592                     67,391
           Accrued re-organization related fees (5)                                -                     5,762                      7,326
           Claim accrual (2)                                                    73,997                  73,997                     73,997
           Partners' capital                                                   396,614                 340,618                    343,605
   Total liabilities and partners' capital                            $        566,513       $         524,224          $         529,238


     (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully
           reserved against ($58M reserve). Fair value has not been determined with respect to any of the notes.
     (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No
           interest has been accrued beyond petition date.
     (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with
           readily available market price information. Certain limited partnership interests normally marked to a NAV statement have
           not been updated as of period end as statements are generally available on a one-month lag.
     (4) Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices
         recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect
         estimates for other incurred, but not yet received invoices. For balance sheet dates other than the Petition Date, amounts
         include both pre-petition and post-petition liabilities.
     (5) Beginning December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees

         incurred to date.
     (6)   All balances at 12/31/2019 are preliminary, unaudited, and subject to further year-end closing entries pursuant to the
           normal year-end closing process. As a result, balances for subsequent months will fluctuate.
                       Case 19-34054-sgj11 Doc 497 Filed 03/03/20                                      Entered 03/03/20 10:21:42                        Page 3 of 9



                                                                                                                                           Monthly Operating Report
                                                                                                                                                               ACCRUAL BASIS-2
         CASE NAME:                               Highland Capital Management, LP

         CASE NUMBER:                             19-12239-CSS

Income Statement 1
(in thousands)
                                                                                     Filing to Year Ended                 Month ended                   Filing to date
                                                                                              2019                         1/31/2020
         Revenue:
          Management fees                                                                                 4,484                         1,705                        6,189
          Shared services fees                                                                            1,588                           646                        2,234
          Other income                                                                                    1,582                           172                        1,754

               Total operating revenue                                                                    7,654                         2,523                       10,177
         Operating expenses:
          Compensation and benefits                                                                       5,188                         1,929                        7,117
          Professional services                                                                             702                             85                         787
          Investment research and consulting                                                                 54                              7                          61
          Marketing and advertising expense                                                                  20                             37                          57
          Depreciation expense                                                                              244                             79                         323
          Bad debt expense reserve                                                                        8,420                           -                          8,420
          Other operating expenses                                                                        1,046                           335                        1,381

               Total operating expenses                                                                 15,674                          2,472                       18,146

         Operating income/(loss)                                                                         (8,020)                            51                      (7,969)
         Other income/expense:
          Interest income                                                                                1,230                            495                        1,725
          Interest expense                                                                                (346)                          (114)                        (460)
          Reserve against notes receivable                                                             (57,963)                             -                      (57,963)
          Re-org related expenses (2)                                                                    (5,762)                       (2,590)                      (8,352)
          Independent director fees                                                                         -                            (134)                        (134)
          Other income/expense                                                                                32                            -                          -32
               Total other income/expense                                                              (62,809)                        (2,343)                     (65,152)


            Net realized gains/(losses) on investments                                                      618                                 6                      624
            Net change in unrealized gains/(losses) of investments (3)                                    1,638                         5,409                        7,047

                                                                                                          2,256                         5,415                        7,671

         Net earnings/(losses) from equity method investees (3)                                         12,756                           (136)                      12,620

               Net income/(loss)                                                        $              (55,817)       $                 2,987       $              (52,830)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating
accruals, but do not reflect estimates for other incurred, but not yet received invoices.
(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date. At December 31st, 2019, Debtor accrued for
post-petition re-organization fees based upon an estimate of fees incurred to date.
(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information.
Certain limited partnership interests normally marked to a NAV statement have not been updated as of period end as statements are generally available on a one-month lag.
(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
                                           Case 19-34054-sgj11 Doc 497 Filed 03/03/20                Entered 03/03/20 10:21:42   Page 4 of 9




                                                                                                                                         Monthly Operating Report
                                                                                                                                                       ACCRUAL BASIS-3A
CASE NAME:                      Highland Capital Management

CASE NUMBER:                    19-34054



                                                                           FILING TO YEAR END
CASH RECEIPTS AND DISBURSEMENTS                                                    2019                    JANUARY         FEBRUARY            MARCH           QUARTER
                                           2
1. CASH - BEGINNING OF MONTH                                               $              2,554,230    $      9,501,409                                    $     9,501,409
RECEIPTS FROM OPERATIONS
2.   OTHER OPERATING RECEIPTS                                              $              1,862,757    $       437,863                                     $       437,863
3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                              $              3,156,742    $      1,149,280                                    $     1,149,280
COLLECTION OF ACCOUNTS RECEIVABLE
4    PREPETITION                                                           $              3,593,108    $            -                                      $            -
                      1
5    POSTPETITION                                                          $                    -      $            -                                      $            -
6  TOTAL OPERATING RECEIPTS                                                $              8,612,608    $      1,587,143                                    $     1,587,143
NON-OPERATING RECEIPTS
   THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
7                                                                          $                423,468    $            -                                      $            -
8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                           $              1,338,069    $        80,114                                     $        80,114
9    OTHER (ATTACH LIST)                                                   $              3,390,286    $        43,550                                     $        43,550
10   TOTAL NON-OPERATING RECEIPTS                                          $              5,151,822    $       123,664                                     $       123,664
11   TOTAL RECEIPTS                                                        $            13,764,430     $      1,710,807                                    $     1,710,807
12 TOTAL CASH AVAILABLE                                                                                $     11,212,217
OPERATING DISBURSEMENTS
                                                            (3)
13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB                              $              3,776,446    $      1,483,225                                    $     1,483,225
14   SINGAPORE SERVICE FEES                                                $                 95,118    $        32,607                                     $        32,607
15   HCM LATIN AMERICA                                                     $                200,000    $       100,000                                     $       100,000
16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                              $              1,426,987    $            -                                      $            -
17   UTILITIES                                                             $                    -                                                          $            -
18   INSURANCE                                                             $                    -                                                          $            -
19   INVENTORY PURCHASES                                                   $                    -                                                          $            -
20   VEHICLE EXPENSES                                                      $                    -                                                          $            -
21   TRAVEL                                                                $                    -                                                          $            -
22   ENTERTAINMENT                                                         $                    -                                                          $            -
23   REPAIRS & MAINTENANCE                                                 $                    -                                                          $            -
24   SUPPLIES                                                              $                    -                                                          $            -
25   ADVERTISING                                                           $                    -                                                          $            -
26   OTHER (ATTACH LIST)                                                   $              1,318,700    $       792,268                                     $       792,268
27 TOTAL OPERATING DISBURSEMENTS                                           $              6,817,251    $      2,408,100                                    $     2,408,100
REORGANIZATION EXPENSES
28   PROFESSIONAL FEES                                                     $                    -      $      1,025,308                                    $     1,025,308
29   U.S. TRUSTEE FEES                                                     $                    -                                                          $            -
30   OTHER (ATTACH LIST)                                                   $                    -      $        133,869                                    $       133,869
31   TOTAL REORGANIZATION EXPENSES                                         $                    -      $      1,159,176                                    $     1,159,176
32   TOTAL DISBURSEMENTS                                                   $              6,817,251    $      3,567,277                                    $     3,567,277
33   NET CASH FLOW                                                         $              6,947,179    $     (1,856,469)                                   $     (1,856,469)
34   CASH - END OF MONTH                                                   $              9,501,409    $      7,644,940                                    $     7,644,940

1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
       Case 19-34054-sgj11 Doc 497 Filed 03/03/20    Entered 03/03/20 10:21:42       Page 5 of 9




                                                                       Monthly Operating Report
                                                                                  ACCRUAL BASIS-3B
CASE NAME:    Highland Capital Management

CASE NUMBER: 19-34054

NON-OPERATING RECEIPTS - OTHER

                          Date              Amount       Description
                        1/9/2020               43,550.00 Cash Receipt from Multi Strategy
                                            $ 43,550.00

OPERATING DISBURSMENTS - OTHER

                           Date             Amount          Vendor
                         1/2/2020             158,748.85   Crescent TC Investors LP
                         1/3/2020              43,550.00   Cash Disbursement to Multi Strategy
                         1/3/2020                 637.13   AT&T
                         1/7/2020               7,729.05   CDW Direct LLC
                         1/8/2020               7,150.74   AT&T
                        1/13/2020               6,846.47   TW Telecom
                        1/15/2020              18,042.03   Siepe Software LLC
                        1/15/2020               2,500.00   Maples and Calder
                        1/17/2020               2,017.51   Zayo Group
                        1/22/2020               6,367.28   AT&T
                        1/22/2020               3,749.90   AT&T
                        1/23/2020              11,210.06   Fidelity National Information Svcs
                        1/24/2020              94,963.62   Houlihan Lokey
                        1/24/2020             130,530.12   Siepe Services, LLC
                        1/24/2020               3,120.36   UPS Small Package
                        1/24/2020                 844.00   CSC
                        1/24/2020                 225.00   Action Shred of Texas
                        1/24/2020              11,380.24   AT&T
                        1/24/2020               5,985.38   Third Party Consultant
                        1/24/2020              70,400.00   Intex Solutions, Inc.
                        1/24/2020              15,448.54   Compass Group USA dba Canteen
                        1/27/2020                 260.58   DirecTV
                        1/28/2020               1,633.42   Xerox
                        1/30/2020             117,957.04   HE Peoria Place
                        1/30/2020              36,564.20   HE Asante
                        1/30/2020                 518.96   HE Fox Trails
                        1/31/2020              18,650.19   Ace Parking
                        1/31/2020              11,000.00   Third Party Consultant
                        1/31/2020               3,787.76   Oak Cliff Office Supply & Printing (OCOP)
                        1/31/2020                 450.00   Action Shred of Texas
                                            $ 792,268.43

REORGANIZATION EXPENSES - OTHER

                           Date             Amount          Description
                        1/13/2020              44,836.63   Russell F. Nelms
                        1/13/2020              44,516.00   Dubel & Associates, LLC
                        1/13/2020              44,516.00   James P. Seery, Jr.
                                              133,868.63
                             Case 19-34054-sgj11 Doc 497 Filed 03/03/20                Entered 03/03/20 10:21:42          Page 6 of 9




                                                                                                                            Monthly Operating Report
                                                                                                                                             ACCRUAL BASIS-4
CASE NAME:                                Highland Capital Management

CASE NUMBER:                              19-34054


MGMT FEE RECEIVABLE AGING 2                                           October                 November                  December '3                 January
1. 0-30                                                          $       3,201,548     $           1,222,880      $           1,894,850                $2,912,832
2. 31-60
3. 61-90
4. 91+
5. TOTAL MGMT FEE RECEIVABLE                                     $        3,201,548    $             1,222,880    $             1,894,850                $2,912,832
6. AMOUNT CONSIDERED UNCOLLECTIBLE
7. MGMT FEE RECEIVABLE (NET)                                     $        3,201,548    $             1,222,880    $             1,894,850                $2,912,832


AGING OF POSTPETITION TAXES AND PAYABLES                                                             MONTH:                         January 2020

                                                  0-30                 31-60                   61-90                        91+
TAXES PAYABLE                                    DAYS                  DAYS                    DAYS                        DAYS                     TOTAL
1.  FEDERAL                                                                                                                                                     $0
2.  STATE                                                                                                                                                       $0
3.  LOCAL                                                                                                                                                       $0
4.  OTHER (ATTACH LIST)                                                                                                                                         $0
5.  TOTAL TAXES PAYABLE                                     $0                   $0                          $0                         $0                      $0

6.       ACCOUNTS PAYABLE                 545917.96-65                      $43,229                    $10,712                    $99,547                 $153,488


STATUS OF POSTPETITION TAXES 1                                                                       MONTH:                         January 2020

                                                                     BEGINNING                AMOUNT                                                ENDING
                                                                        TAX                WITHHELD AND/                AMOUNT                        TAX
FEDERAL                                                              LIABILITY              0R ACCRUED                   PAID                      LIABILITY
1.  WITHHOLDING                                                                                                                                                 $0
2.  FICA-EMPLOYEE                                                                                                                                               $0
3.  FICA-EMPLOYER                                                                                                                                               $0
4.  UNEMPLOYMENT                                                                                                                                                $0
5.  INCOME                                                                                                                                                      $0
6.  OTHER (ATTACH LIST)                                                                                                                                         $0
7.  TOTAL FEDERAL TAXES                                                          $0                          $0                         $0                      $0
STATE AND LOCAL
8.  WITHHOLDING                                                                                                                                                 $0
9.  SALES                                                                                                                                                       $0
10. EXCISE                                                                                                                                                      $0
11. UNEMPLOYMENT                                                                                                                                                $0
12. REAL PROPERTY                                                                 $0                         $0                         $0                      $0
13. PERSONAL PROPERTY                                                                                                                                           $0
14. OTHER (ATTACH LIST)                                                                                                                                         $0
15. TOTAL STATE & LOCAL                                                          $0                          $0                         $0                      $0
16. TOTAL TAXES                                                                  $0                          $0                         $0                      $0

     1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
         withholdings.
     2   Aging based on when management fee is due and payable.
     3   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
                                                        Case 19-34054-sgj11 Doc 497 Filed 03/03/20          Entered 03/03/20 10:21:42          Page 7 of 9




                                                                                                                                                                                Monthly Operating Report
                                                                                                                                                                                               ACCRUAL BASIS-5
CASE NAME:                   Highland Capital Management

CASE NUMBER:                 19-34054


                                                                                       MONTH:                     January                                                                          2020
BANK RECONCILIATIONS
                                                         Account #1              Account #2             Account #3               Account #4              Account #5             Account #6
A.      BANK:                                           BBVA Compass           East West Bank         East West Bank            Maxim Group             Jefferies LLC            Nexbank
B.      ACCOUNT NUMBER:                                      x6342                 x4686                  x4693                    x1885                   x0932                  x5891                   TOTAL
C.      PURPOSE (TYPE):                                    Operating             Operating              Insurance                Brokerage               Brokerage                 CD
1.     BALANCE PER BANK STATEMENT 1                 $                  -   $          6,389,954   $              382,809    $             325,963   $             410,108   $            136,105   $       7,644,939
2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                            $             -
3.     SUBTRACT: OUTSTANDING CHECKS                                        $                 -                                                                                                     $             -
4.     OTHER RECONCILING ITEMS                                                                                                                                                                     $             -
5.     MONTH END BALANCE PER BOOKS                  $                  -   $          6,389,954   $              382,809    $             325,963   $             410,108   $            135,205   $       7,644,939
6.     NUMBER OF LAST CHECK WRITTEN                          18133                100011                   n/a                      n/a                     n/a                    n/a



INVESTMENT ACCOUNTS

                                                            DATE OF              TYPE OF               PURCHASE                                                                                        CURRENT
BANK, ACCOUNT NAME & NUMBER                                PURCHASE            INSTRUMENT                PRICE                                                                                          VALUE
7.
8.
9.
10.
11.                 TOTAL INVESTMENTS                                                                                  $0                                                                                         $0


CASH

12.                          CURRENCY ON HAND                                                                                                                                                                     $0

13.                          TOTAL CASH - END OF MONTH                                                                                                                                                    $7,644,939

1      Account x6342 is now closed.
                                           Case 19-34054-sgj11 Doc 497 Filed 03/03/20                Entered 03/03/20 10:21:42         Page 8 of 9




                                                                                                                                                Monthly Operating Report
                                                                                                                                                               ACCRUAL BASIS-6
CASE NAME:                                                 Highland Capital Management

CASE NUMBER:                                               19-34054


                                                                                                                                    MONTH:                  January 2020

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                    INSIDERS
                                                                       TYPE OF                    AMOUNT                TOTAL PAID
              NAME                                                    PAYMENT                      PAID                POST PETITION
1        Frank Waterhouse                                  Salary                                       $29,167                     $102,083
2        Frank Waterhouse                                  Expense Reimbursement                           $334                        $1,842
3        Scott Ellington                                   Salary                                       $37,500                     $131,250
4        Scott Ellington                                   Expense Reimbursement                           $144                        $2,177
5        James Dondero                                     Salary                                       $12,784                     $129,972
6        James Dondero                                     Expense Reimbursement 1                         $572                      $16,918
7        Thomas Surgent                                    Salary                                       $33,333                     $116,667
8        Thomas Surgent                                    Expense Reimbursement                           $224                        $1,478
9        Trey Parker                                       Salary                                       $29,167                     $102,083
10 Trey Parker                                   Expense Reimbursement                                   $169                          $834
                               TOTAL PAYMENTS TO INSIDERS                                             $143,393                      $605,304

         The total amount of reimbursements during the reporting month also included $49,940 for use of the credit card by the Debtor for office related expenses such as subscriptions,
     1
         employee lunches, vending supplies, IT equipment/software, employee gifts/awards, non-employee related travel and training.

                                                                            PROFESSIONALS 2
                                                                 DATE OF COURT                                                                                            TOTAL
                                                               ORDER AUTHORIZING      AMOUNT                               AMOUNT                 TOTAL PAID            INCURRED
                 NAME                                              PAYMENT           APPROVED                               PAID                   TO DATE              & UNPAID
1.       Pachulski Stang Ziehl & Jones LLP                          1/22/20 & 1/22/20                 $982,158                      $982,158             $982,158            $236,470
2.
3.
4.
5.
6.       TOTAL PAYMENTS TO PROFESSIONALS                                                                                            $982,158             $982,158            $236,470

     2 Does not include payments to ordinary course professionals.

POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                                                                SCHEDULED                 AMOUNTS
                                                                                                 MONTHLY                    PAID                    TOTAL
                                                                                                PAYMENTS                   DURING                   UNPAID
                                     NAME OF CREDITOR                                              DUE                     MONTH                 POSTPETITION
1.       Crescent TC Investors LP (rent portion only)                                                   130,364                      130,364                   -
2.
3.
4.
5.
6.       TOTAL                                                                                          130,364                     $130,364                    $0
                 Case 19-34054-sgj11 Doc 497 Filed 03/03/20              Entered 03/03/20 10:21:42         Page 9 of 9




                                                                                           Monthly Operating Report
                                                                                                          ACCRUAL BASIS-7
CASE NAME:                 Highland Capital Management

CASE NUMBER:               19-34054

                                                                                   MONTH:             January 2020

QUESTIONNAIRE

                                                                                                    YES               NO
1.    HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                       x
      THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
2.    HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                      x
      OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
3.    ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                      x
      LOANS) DUE FROM RELATED PARTIES?
4.    HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                      x
      THIS REPORTING PERIOD?
5.    HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                       x
      DEBTOR FROM ANY PARTY?
6.    ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                     x
7.    ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                       x
      PAST DUE?
8.    ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                 x
9.    ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                       x
10.   ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                       x
      DELINQUENT?
11.   HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                       x
      REPORTING PERIOD?
12.   ARE ANY WAGE PAYMENTS PAST DUE?                                                                                  x

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
  2 $15,004 of funds transferred from non-debtor-in-possession accounts to debtor-in-possession account.
  3 Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
    further discussion.
  4 Payments have been made on prepetition liabilities, as approved in the critical vendor motion.


INSURANCE
                                                                                                    YES               NO
1.    ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                      x
      NECESSARY INSURANCE COVERAGES IN EFFECT?
2.    ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                          x
3.    PLEASE ITEMIZE POLICIES BELOW.


IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.



                                                    INSTALLMENT PAYMENTS
        TYPE OF                                                                                     PAYMENT AMOUNT
        POLICY                     CARRIER                      PERIOD COVERED                        & FREQUENCY
